298 F.2d 638
PHOENIX INSURANCE COMPANY, Plaintiff-Respondent,v.Guy B. IACONA, etc., et al., Defendants, and Ralph Grasso,Defendant-Appellant.
No. 13674.
United States Court of Appeals Third Circuit.
Argued Dec. 21, 1961.Decided Jan. 24, 1962.

John J. Corcoran, Jr., Jersey City, N.J.  (Ralph Grasso, Jersey City, N.J., on the brief), for defendant-appellant.
Myron Engelman, New York City (Engelman & Hart, New York City, Attorneys for Plaintiff-Respondent, Henry H. Abrams, New York City, on the brief), for plaintiff-respondent.
Before McLAUGHLIN, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
The dispositive question on this appeal is whether the district judge abused his discretion in refusing to charge appellee with interest on the amount due on its payment bond from the date of filing suit until the cash was paid into court.  Despite the impressive argument on behalf of appellant, under the facts we must conclude that the district judge acted within his discretion in deciding as he did.


2
The judgment of the district court will be affirmed.